DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 13 July 2022. Claims 1-15, 21-24, and 26 are pending in the application.  Claims 16-20 and 25 have been cancelled. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed interfacial layers and their relative thicknesses must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The indicated allowability of claims 1-10 is withdrawn in view of the newly discovered reference(s) to Kim et al., US 2020/0152461. Rejections based on the newly cited reference(s) follow.

Claims 11-15 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 11, Kim et al. do not teach a semiconductor device comprising: a plurality of core devices, each of the plurality of core devices including a first active region extending along a first direction; a first plurality of input/output (I/O) transistors, each of the first plurality of I/O transistors including a second active region extending along the first direction; a second plurality of I/O transistors, each of the second plurality of I/O transistors including a third active region extending along the first direction; a first gate structure wrapping around the first active region and extending along a second direction perpendicular to the first direction; and a second gate structure wrapping around the second active region and extending along the second direction, where the first active region includes a first width along the second direction, the second active region includes a second width along the second direction, and the third active region includes a third width along the second direction, wherein the first width is equal to the second width, wherein the third width is greater than the first width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kim et al., US 2020/0152461, newly cited.
With respect to claim 1, Kim et al. disclose a semiconductor device, shown in Figs. 1 and 2, comprising: 
a substrate 101 including a core device region R1 and an input/output (I/O) device region R2 (see Fig. 2 and paragraph [0014]); 
a plurality of core devices in the core device region, each of the plurality of core devices including a first active region AT1 extending along a first direction, as shown in Figs. 1 and 2; 
a first plurality of input/output (I/O) transistors in the I/O device region, each of the first plurality of I/O transistors including a second active region AT2 extending along the first direction, as shown in Figs. 1 and 2; 
a first gate structure GS1 wrapping around the first active region AT1, as shown in Fig. 2; and 
a second gate structure GS2 wrapping around the second active region AT2, as shown in Fig. 2, 
wherein the first active region AT1 includes a first width Wa along a second direction perpendicular to the first direction and the second active region AT2 includes a second width Wb along the second direction, 
wherein the second width Wb is greater than the first width Wa, as shown in Figs. 1 and 2.  
With respect to claim 2, in the semiconductor device of Kim et al., a ratio of the second width Wb to the first width Wa is between about 2 and about 600, see paragraph [0016]. In paragraph [0016], Kim et al. disclose that the second width Wb of the second active regions AT2 may be greater than twice the first width Wa of the first active regions AT1.
With respect to claim 5, in the semiconductor device of Kim et al., the first gate structure GS1 includes a first interfacial layer IN1 disposed on the first active region AT1, the second gate structure GS2 includes a second interfacial layer IN2 disposed on the second active region AT2, wherein a thickness of the first interfacial layer IN1 is substantially similar to a thickness of the second interfacial layer IN2, see Paragraphs [0021]-[0022] and Fig. 2.  
With respect to claim 6, in the semiconductor device of Kim et al., a plurality of input/output transistors are disposed in the input/output region R2, as shown in Figs. 1 and 2.The plurality of transistors formed in region R2 can be grouped into a first plurality of input/output transistor and a second plurality of input/output transistors. Therefore, in  the semiconductor device of Kim et al. comprises a second plurality of input/output (I/O) transistors, each of the second plurality of I/O transistors including a third active region extending along the first direction, wherein the third active region includes a third width along the second direction, wherein the third width is substantially identical to the first width.   
With respect to claim 7, the semiconductor device of Kim et al. further comprises a third gate structure GS2 wrapping around the third active region of the second plurality of input/output transistors in region R2, wherein the first gate structure includes a first interfacial layer IN1 disposed on the first active region AT1, wherein the second gate structure GS2 includes a second interfacial layer IN2 disposed on the second active region AT2, wherein the third gate structure GS2 includes a third interfacial layer IN2 disposed on the third active region AT2, wherein a thickness of the first interfacial layer IN1 is substantially similar to a thickness of the second interfacial layer IN2, wherein a thickness of the third interfacial layer IN2 is greater than the thickness of the first interfacial layer IN2, as disclosed in paragraph [0022]. Requiring a thickness of the first interfacial layer IN1 to be substantially similar to a thickness of the second interfacial layer IN2 does not preclude a thickness of the first interfacial layer IN1 from being greater than a thickness of the second interfacial layer IN2.
With respect to claim 10, as shown in Figs. 1 and 2, in the semiconductor device of Kim et al., the second plurality of I/O transistors are disposed between the first plurality of I/O transistors and the plurality of core devices. 










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2020/0152461, newly cited.
With respect to claim 3, Kim et al. disclose the first active region AT1 and the second active region AT2 extend continuously from the substrate, wherein the plurality of core devices operate at a first voltage, wherein the first plurality of I/O transistors operate at a second voltage. Although Kim et al. disclose that the input/output transistors use a higher voltage than that of the core transistors, see paragraph [0016], Kim et al. do not disclose a ratio of the second voltage to the first voltage is between about 3 and about 10. However, since Kim et al. clearly teach that that the input/output transistors use a higher voltage than that of the core transistors, it would have been obvious to the skilled artisan that a ratio of the second voltage to the first voltage could be between about 3 and about 10. In addition, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Kim et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 4, Kim et al. clearly shows in Fig. 2 that a height of the first active region AT1 measured from a top surface of the substrate 101 is substantially identical to a height of the second active region AT2 measured from the top surface of the substrate 101. However, Kim et al. fails to disclose that the first voltage is about 0.8 V and the second voltage is between 2.5 V and about 8 V. However, Kim et al. disclose that the input/output transistors use a higher voltage than that of the core transistors, see paragraph [0016]. Therefore, it would have been obvious to the skilled artisan that the first voltage could be about 0.8 V and the second voltage could be between 2.5 V and about 8 V. In addition, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Kim et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 8, Kim et al. clearly shows in Fig. 2 that a height of the first active region AT1 measured from a top surface of the substrate 101 is substantially identical to a height of the second active region AT2 measured from the top surface of the substrate 101, wherein the plurality of core devices in region R1 operate at a first voltage, the first plurality of I/O transistors in region R2 operate at a second voltage, and the second plurality of I/O transistors in region R2 (see claim 6 above) operate at a third voltage. Although Kim et al. disclose that the third voltage is greater than the first voltage, see paragraph [0014], Kim et al. fails to teach or suggest that the second voltage is greater than the third voltage. However, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Kim et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 9, in the semiconductor device of Kim et al., the first active region AT1 and the second active region AT2 extend continuously from the substrate 101, as shown in Fig. 2. However, Kim et al. lack anticipation of the first voltage being between about 0.5 V and about 0.9 V, the second voltage being between about 2.5 V and about 8 V, and the third voltage being between about 1.8 V and about 2.75 V. However, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Kim et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Costrini et al., US 2016/0005735, newly cited.
With respect to claim 21, Costrini et al.  disclose semiconductor structure, shown in Figs. 37A and 37B, comprising: 
a substrate 10/20 including a first device region and a second device region, as shown in Fig. 37B;  
a first plurality of transistors in the first device region, each of the first plurality of transistor including a semiconductor fin 32B extending along a first direction, see Fig. 37B; 
a second plurality of transistors in the second device region, each of the second plurality of transistors including a semiconductor mesa 32A extending along the first direction, see Fig. 37B; 
a first gate structure 74B wrapping around the semiconductor fin 32B, as shown in Fig. 37A; and 
a second gate structure 74A wrapping around the semiconductor mesa 32A, as shown in 37B 
wherein one of the first plurality of transistors is adjacent one of the second plurality of transistors, as shown in Figs. 37A and 37B, 
where the semiconductor fin 32B includes a first width along a second direction perpendicular to the first direction and the semiconductor mesa 32A includes a second width along the second direction, as shown in Fig. 37B, 
wherein the second width is greater than the first width, as shown in Fig. 37B, 
wherein the first gate structure 32B includes a first interfacial layer 71B/72B disposed on the semiconductor fin 32B,  
wherein the second gate structure 32A includes a second interfacial layer 72A disposed on the semiconductor mesa 32A, 
wherein a thickness of the first interfacial layer 71B/72B is greater than a thickness of the second interfacial layer 72A, see Fig. 37B.  
Although the figures in Costrini et al. do not expressly show a first plurality of transistors in the first device region and a second plurality of transistors in the second device region, it would have been obvious to the skilled artisan that a first plurality of transistors would be disposed in the first device region and a second plurality of transistors would be disposed in the second device region in the known semiconductor structure of Costrini et al., since it is conventional in the art to increase the packing density of devices on a semiconductor wafer.
With respect to claim 23, in the semiconductor device of Costrini et al., the semiconductor fin 32B and the semiconductor mesa 32A extend continuously from the substrate 10/20, as shown in Fig. 37B. However, Costrini et al. do not disclose that the first plurality of transistors operate at a first voltage, wherein the second plurality of transistors operate at a second voltage, wherein a ratio of the second voltage to the first voltage is between about 3 and about 10. However, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Costrini et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 24, Costrini et al. disclose that a height of the semiconductor fin 32B measured from a top surface of the substrate 10/20 is substantially identical to a height of the semiconductor mesa 32A measured from the top surface of the substrate 10/20. However, Costrini et al. do not disclose that the first voltage is about 0.8 V and the second voltage is between 2.5 V and about 8 V.  However, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Costrini et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Costrini et al., US 2016/0005735, as applied to claim 21 above, further in view of Kim et al., US 2020/0152461, both newly cited.
 Although Costrini et al. disclose a semiconductor fin 32B having a first width and a semiconductor mesa 32A having a second width, Costrini et al. lack anticipation of a ratio of the second width to the first width is between about 2 and about 600. However, Kim et al. disclose a semiconductor device comprising a fin having a first width Wb and a mesa having a with Wb, wherein the width Wb is greater than twice the first width Wa, see paragraph [0016]. In light of the disclosure of Kim et al., it would have been obvious to the skilled artisan that a ratio of the second width to the first width in the known semiconductor structure of Costrini et al. could be between about 2 and about 600.
 	With respect to claim 26, although Costrini et al. disclose a third plurality of transistors in a third device region, as shown in Fig. 37C, each of the third plurality of transistors including a wide semiconductor fin extending along the first direction, Costrini et al. lack anticipation of a third plurality of transistors disposed between the first device region and the second device region and a third gate structure wrapping around the wide semiconductor fin, wherein the wide semiconductor fin comprises a third width along the second direction, wherein the third width is greater than the first width and smaller than the second width. However,  Kim et al. disclose a plurality of third transistor disposed in region R2 between regions R1 and R3, as shown in Fig. 2, wherein the width of the wide semiconductor fin in region R2 is greater than the width of the fin in region R1 and smaller than the mesa in region R3. In light of the disclosure of Kim et al., it would have been obvious to the skilled artisan that the first, second, and third plurality of transistors could be disposed as taught by Kim et al. in the semiconductor structure of Costrini et al.


Response to Arguments
Applicant’s arguments with respect to claims 21-24 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose semiconductor devices in which planar field effect transistors are integrated with FinFETs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
6